| iWRIT GRANTED: State Farm Mutual Automobile Insurance Company filed a petition for pre-suit independent medical examination, which was granted by the district court.
La. C.C.P. art. 1464 provides: “When the mental or physical condition of a party ... is in controversy, the court in which the action is pending may order the party to submit to a physical or mental examination.... The order may be made only on good cause shown....” Discovery under this article is restricted by the requirements that the physical condition of the party be “in controversy” and that “good cause” be shown for requiring a party to submit to the IME. Williams v. Smith, 576 So.2d 448 (La.1991); Williamson v. Haynes Best Western of Alexandria, 595 So.2d 1201 (La.App. 4th Cir.1992), writ denied 598 So.2d 376 (La.1992). Mr. Coleman had filed no suit and his mental or physical condition arguably was not in controversy at the time State Farm filed its petition.
|2The petition does not allege with particularity facts or circumstances which establish good cause or indicate that medical evidence must be perpetuated or it would be lost with the passage of time. See generally Vaughn v. Commercial Union Insurance Company of New York, 263 So.2d 50 (La.App. 4th Cir.1972), writ denied 262 La. 1107, 266 So.2d 425 (La.1972).
The district court erred by ordering Sidney Coleman to appear for a pre-suit independent medical examination. The judgment is reversed.